Citation Nr: 1019711	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  09-02 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
death benefits and accrued benefits as a child of a Veteran.


WITNESSES AT HEARING ON APPEAL

Appellant and his brother and mother


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to August 
1970.  He died in March 1986.  The appellant is his son. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision issued 
by the RO.  The appellant was notified of this decision in 
March 2008.  The appellant testified before the undersigned 
Veterans Law Judge (VLJ) in a hearing at the RO in February 
2010.  A transcript of the hearing is of record.


FINDING OF FACT

The appellant is over 18 years of age, did not become 
permanently incapable of self-support prior to attaining 18 
years of age, and is not between the ages of 18 years and 23 
years and pursuing a course of instruction at an approved 
educational institution.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
Veteran's child for DIC, death benefits or accrued benefits 
purposes are not met.  38 U.S.C.A. §§ 101(4), 1310, (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.57, 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

However, as will be explained below, the claim on appeal 
lacks legal merit because the issue presented involves a 
claim that cannot be substantiated as a matter of law; 
therefore no further assistance is owed.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit); see also Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

Because the law and not the evidence is dispositive in the 
instant case, additional factual development would have no 
bearing in the ultimate outcome.  Accordingly, VCAA can have 
no effect on this appeal.  See Sabonis supra.

Law and Regulations

VA death benefits may be paid to a child of the Veteran who 
is an unmarried person who is a legitimate child; a child 
legally adopted before the age of 18 years; a stepchild who 
acquired that status before the age of 18 years and who is 
(was) a member of the Veteran's household at the time of the 
Veteran's death; or an illegitimate child.  Further, the 
child must be someone who: (1) is under the age of 18 years; 
(2) before reaching the age of 18 years became permanently 
incapable of self-support; or (3) after reaching the age of 
18 years and until completion of education or training (but 
not after reaching the age of 23 years) is pursuing a course 
of instruction at an approved educational institution.  38 
U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her children may be paid periodic 
monetary benefits to which he or she was entitled at the time 
of death, and which were due and unpaid for a period not to 
exceed two years, based on existing rating decisions or other 
evidence that was on file when the veteran died.  38 U.S.C.A. 
§ 5121 (West 2002 & Supp. 2009); 38 C.F.R. § 3.1000 (2008).  
An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
child is deemed to include a claim for any accrued benefits.  
See 38 C.F.R. § 3.1000(c); 3.152(b) (2008).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that for a child to be entitled 
to accrued benefits, "the veteran must have had a claim 
pending at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision."  The 
Federal Circuit noted that this conclusion comported with the 
decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 
1996), which stated that a consequence of the derivative 
nature of the child's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at time of death, the child has no claim upon which 
to derive his or her own application. Id. at 1300.



Factual Background and Analysis

The record reflects that following the Veteran's death in 
1986, his wife, who is the mother of the appellant, filed an 
application for Dependency and Indemnity Compensation that 
was received by the RO in April 1986.  Her claim was denied 
on the grounds that the disability that caused the Veteran's 
death was not the result of military service.  Many years 
later, in May 2000, as a result of the settlement in the case 
of Nehmer v. VA, 712 F.Supp. 1404 (N.D.Cal.1989) ("Nehmer 
I"); Nehmer v. United States Veterans Admin., 32 F.Supp.2d 
1175 (N.D.Cal.1999) ("Nehmer II"), the appellant's mother was 
awarded service connection for the cause of the Veteran's 
death, effective April 1, 1986.  

The appellant avers that because of the Nehmer settlement, 
his mother was retroactively awarded benefits to 1986.  It is 
maintained that until this settlement and award, he was 
precluded from receiving any death-related benefits, and 
thus, he too, should be awarded any benefits to which he is 
entitled, on a retroactive basis.
 
The appellant essentially contends that he is entitled to DIC 
benefits and accrued benefits because he is the child of the 
Veteran.  The record shows that the appellant was born on 
January 19, 1975.  Thus, the record establishes that the 
appellant is not presently under the age of 18 years.  
Furthermore, the appellant has not presented any evidence 
that he is pursuing a course of instruction at an approved 
educational institution or that he became permanently 
incapable of self-support before reaching the age of 18 
years.  Finally, during his hearing, he indicated that he is 
married and has children of his own.

With respect to the appellant's claim for accrued benefits, 
the record reflects that no claims were pending at the time 
of the Veteran's death in March 1986.  Regardless, the 
appellant did not file a timely claim for accrued benefits.  
In this regard, the Veteran died in March 1986 and the 
appellant filed his initial claim in August 2007, 
approximately twenty-one years after the Veteran's death.

The Board is sympathetic to the appellant's case and realizes 
that the Veteran's death was a significant loss for the 
appellant.  However, the Board is bound by the law and 
without the authority to grant benefits on any other basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2009); Harvey 
v. Brown, 6 Vet. App. 416, 425 (1994).  The Board notes that, 
"no equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 
Vet. App. 429, 432-33 (1992), citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990).

For these reasons, the Board finds that the appellant is not 
eligible for DIC death benefits and accrued benefits as a 
child of a Veteran in this case.  


ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) 
death benefits and accrued benefits as a child of a Veteran 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


